Title: Enclosure VI: Hugh Purdie to John Browne Cutting, 15 September 1790
From: Purdie, Hugh
To: Cutting, John Brown


Enclosure VI Hugh Purdie to John Browne Cutting

Sir
Crescent Septemr. 15th. 12 O’clock.

My situation at this instant makes me shed tears plentifully. I must proceed to inform you that in delivering my letter to you dated this day, to one of the bargemen, I inadvertently handed it through one of the ports not knowing it was a crime. The Gunner, who is not a commissioned Officer, immediately ordered me to be whipped. I said on coming on the ships forecastle that shortly I expected to be on shore out of the way of such treatment. He immediately saluted my ears with the gentle epithet of d-d rebellious american son of a bitch, and to hell with me and my Mr. Washingtons. I said no more, being inwardly tortured, but walked along the gangway. The Gunner followed me and gave me so violent a blow on the head as to knock me into the waist, just brushing the butt of an eighteen pounder in my descent. I was immediately ordered into irons. In a moment the order was obeyed; and I now remain for punishment. Try dear Sir, if possible to respite me from this horrid treatment until I can have a fair and impartial trial. I am sensible you will be affected by this detail from your oppressed fellow Citizen.

Hugh Purdie

